DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 4-23-2021, overcomes the examiner’s rejection.  He allows claims 1, 7-8, 11, 17 and 20 and cancels claims 2-6, 9-10, 12-16 and 18-19.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for A system to provide mobile device connectivity, the system comprising: one or more processors; memory storing executable instructions for the processors; and a mobile gateway implemented on the one or more processors 
> The ability for wherein the mobile gateway comprises: an on-premises telecommunications network core configured for establishing mobile data sessions for a plurality of mobile user devices and enabling communication between the mobile user devices through the on- premises telecommunications network core, 
> The ability for wherein the on-premises telecommunications core comprises a 5G core comprising an access management function (AMF), a session management function (SMF), and a user plane function (UPF); and a software-defined wide-area network (SD-WAN) controller configured for establishing an SD-WAN overlay network for connecting the mobile user devices to an external telecommunications network; 
> The ability for wherein the mobile gateway comprises a session border controller (SBC), and wherein the SBC is configured for controlling telecommunications control plane signaling at an edge between an on-premises access network and a remote system comprising a centralized controller
> The ability for wherein the SD-WAN controller is confiqured for establishinq a tunnel over a data communications network with a remote system comprising a services gateway, and wherein the mobile gateway is configured for exchanging controlling signaling with the remote system over the tunnel to establish the mobile data sessions; 
> The ability for wherein the mobile gateway is configured for providing quality of service (QoS) and route optimization for the mobile user devices using the SD-WAN -2-Serial No.: 1322/593/2 overlay network
> The ability for wherein providing QoS and route optimization for the mobile user devices usinq the SD-WAN overlay network comprises prioritizinq the mobile data sessions and re-routing the mobile data sessions over the SD- WAN overlay network to maintain QoS according to prioritizing the mobile data sessions 
> The ability for wherein the SD-WAN controller is configured to collaborate with the SMF to manage mobile connectivity control and policy.

5.  Note that prior art Meyer, Stermberg, Kotecha, Wang, Zhao and Salkintzis, which was/were applied in the FINAL Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:

US 10362507  Systems and method for quality of service monitoring, policy enforcement, and charging in a communications network
 
US 10420016  Method and network device for responding to request
 
US 10448239  Mechanism to enable optimized user plane anchoring for minimization of user plane relocation due to user equipment mobility
 
US 10524166  Method for interworking between networks in wireless communication system and apparatus thereof

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414